Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 1 of 11




            EXHIBIT 3
  Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 2 of 11


                                                                                111111          1111111111111111111111111111111111111111111111111111111111111
                                                                                                             US006861270B2

(12)   United States Patent                                                              (10)   Patent No.:     US 6,861,270 B2
       Sakai                                                                             (45)   Date of Patent:      Mar.1,2005


(54)    METHOD FOR MANUFACTURING                                                                   FOREIGN PATENT DOCUMENTS
        GALLIUM NITRIDE COMPOUND
                                                                                    EP                 0   180   222   A2   5/1986    ........... H01L/31!18
        SEMICONDUCTOR AND LIGHT EMITTING                                            EP                 0   180   222   A3   5/1986    . ... ... .. H01L/21!308
        ELEMENT                                                                     EP                 0   497   350   B2   8/1992    ........... C30B!25!02
                                                                                    EP                 0   723   303   A2   7/1996    ........... H01L/33/00
(75)    Inventor:      Shiro Sakai, 174-4 Nakatsu-ura,                              EP                 0   731   490   A2   9/1996    . ... ... .. H01L/21!033
                       Hachiman-cho, Tokushima -shi,
                       Tokushima 770-8072 (JP)                                                         (List continued on next page.)
                                                                                                           OTHER PUBLICATIONS
(73)    Assignees: Shiro Sakai, Tokushima (JP); Nitride
                   Semiconductors Co., Ltd., Naruto (JP)                            English/Japanese Notice of Grounds For Rejection, Japa-
                                                                                    nese Patent Application Ser. No. 2000-227963, 7 pages.
( *)    Notice:        Subject to any disclaimer, the term of this                  English/Japanese Notice of Grounds For Rejection, Japa-
                       patent is extended or adjusted under 35                      nese Patent Application Ser. No. 2000-164349, 4 pages.
                       U.S.C. 154(b) by 0 days.                                     Patent Abstract of Japanese Patent No. JP10312971, pub-
                                                                                    lished Nov. 24, 1998, 1 page.
(21)    Appl. No.: 10/092,231                                                       Patent Abstract of Japanese Patent No. JP2000021789, pub-
(22)    Filed:         Mar. 6, 2002                                                 lished Jan. 21, 2000, 1 page.
                                                                                    Patent Abstract of Japanese Patent No. JP11354839, pub-
(65)                   Prior Publication Data                                       lished Dec. 24, 1999, 1 page.
        US 2003/0094618 A1 May 22, 2003                                                                (List continued on next page.)
(51)    Int. Cl? .......................... HOlL 27/15; HOlL 31/12                  Primary Examiner-Jerome Jackson
(52)    U.S. Cl. ......................... 438/22; 438/752; 257/103;                Assistant Examiner-Joseph Nguyen
                                            257!79; 257/613; 257/615                (74) Attorney, Agent, or Firm-Osha & May L.L.P.
(58)    Field of Search ................... 438/22, 752; 257/103,
                                257/79, 613, 615, 63, 76, 55, 190                   (57)                           ABSTRACT
                                                                                    A method for manufacturing a GaN compound semiconduc-
(56)                        References Cited
                                                                                    tor which can improve light emitting efficiency even when
                   U.S. PATENT DOCUMENTS                                            dislocations are present. An n type AlGaN layer, a undoped
                                                                                    AlGaN layer, and a p type AlGaN layer are laminated on a
       3,909,929   A        10/1975   Debesis ....................... 29!590
                                                                                    substrate to obtain a double hetero structure. When the
       4,985,113   A         1!1991   Fujimoto et a!. .. ... ... ... 156/643
       5,332,697   A         7/1994   Smith eta!. ................ 437/242
                                                                                    undoped AlGaN layer is formed, droplets of Ga or Al are
       5,429,954   A         7/1995   Gerner                                        formed on the n type AlGaN layer. The compositional ratio
       5,633,192   A         5/1997   Moustakas et a!.                              of Ga and Al in the undoped AlGaN layer varies due to the
       5,652,438   A    *    7/1997   Sassa et a!. ................... 257/94       presence of the droplets, creating a spatial fluctuation in the
       5,717,226   A    *    2/1998   Lee eta!. ..................... 257/86        band gap. Because of the spatial fluctuation in the band gap,
       5,767,581   A    *    6/1998   Nakamura eta!. .......... 257/749             the percentage of luminous recombinations of electrons and
       5,786,233   A         7/1998   Taskar et a!. ................. 438/46        holes is increased.
       5,787,104   A         7/1998   Kamiyama et a!.

                   (List continued on next page.)                                                      13 Claims, 4 Drawing Sheets




                                                                                                                                                        NS00000001
     Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 3 of 11




                                                                             US 6,861,270 B2
                                                                                              Page 2



                 U.S. PATENT DOCUMENTS                                                             Patent Abstract of Japanese Patent No. JP11266004 corre-
                                                                                                   sponding to U.S. Patent No. 6,177,684, published Jan. 23,
     5,804,918   A    * 9/1998 Yazawa et a!. ............. 313/506
                                                                                                   2001, 1 page.
     5,874,747   A         2/1999   Redwing eta!. .............. 257/77
     5,880,485   A         3/1999   Marx eta!.                                                     Patent Abstracts of Japan, Publication No. 09227298A,
     5,888,886   A         3/1999   Sverdlov et a!. ............ 438/505                           published Sep. 2, 1977, 1 page.
     5,900,650   A         5/1999   Nitta . ... ... ... .. ... ... ... ... .. . 257/94             Patent Abstracts of Japan, Publication No. 10022568A,
     5,929,466   A         7/1999   Ohba eta!. ................. 257/103                           published Jan. 23, 1998, 1 page.
     6,030,848   A         2/2000   Yuge et a!. ................... 438/46                         Patent Abstracts of Japan, Publication No. 11135832A,
     6,046,464   A    *    4/2000   Schetzina ... .. ... ... ... ... .. . 257/96                   published May 21, 1999, 1 page.
     6,090,666   A         7/2000   Ueda et a!. ................. 438/257
     6,103,604   A         8/2000   Bruno et a!. ................ 438/584
                                                                                                   Patent Abstracts of Japan, Publication No. 11145057A,
     6,172,382   B1        1!2001   Nagahama eta!. ........... 257/94                              published May 28, 1999, 1 page.
     6,177,684   B1        1!2001   Sugiyama .................... 257/17                           Patent Abstracts of Japan, Publication No. 11145516A,
     6,191,436   B1        2/2001   Shibata et a!. ................ 257/91                         published May 28, 1999, 1 page.
     6,242,328   B1        6/2001   Shin ........................... 438/518                       Patent Abstracts of Japan, Publication No. 11346032A,
     6,261,862   B1   *    7/2001   Hori et a!. .................... 438/96                        published Dec. 14, 1999, 1 page.
     6,277,665   B1        8/2001   Ma eta!.                                                       Patent Abstracts of Japan, Publication No. 11346035A,
     6,355,945   B1        3/2002   Kadota eta!. ................ 257/82
                                                                                                   published Dec. 14, 1999, 1 page.
     6,423,984   B1   *    7/2002   Kato eta!. .................. 257/103
     6,429,102   B1        8/2002   Tsai et a!. ................... 438/508                        Patent Abstracts of Japan, Publication No. 2000091252A,
     6,455,337   B1        9/2002   Sverdlov . ... .. ... ... ... ... .. . 438/22                  published Mar. 31, 2000, 1 page.
     6,465,808   B2       10/2002   Lin ............................. 257/81                       Patent Abstracts of Japan, Publication No. 2000091253A,
 2002/0036286    A1        3/2002   Ho et a!. . . . . . . . . . . . . . . . . . . . . . . 257/11   published Mar. 31, 2000, 1 page.
 2002/0042159    A1        4/2002   Chiyo et a!. .................. 438/46                         Patent Abstracts of Japan, Publication No. 2000357820A,
 2002/0043890    A1        4/2002   Lu eta!. ................. 310/313 D                           published Dec. 26, 2000, 1 page.
 2003/0178634    A1   *    9/2003   Koide ........................ 257/103
                                                                                                   Patent Abstracts of Jaanese Patent No. JP4297023 corre-
 2004/0026704    A1        2/2004   Nikolaev et a!.
 2004/0051105    A1        3/2004   Tsuda eta!.                                                    sponding to European Patent No. EP0497350, published
                                                                                                   Aug. 5, 1992, 1 page.
           FOREIGN PATENT DOCUMENTS                                                                "InGaN/GaN/AIGaN-based laser diodes with modulation-
                                                                                                   doped strained-layer superlattices grown on an epitaxially
EP            0 723 303      A3        5/1997             ........... H01L/33/00                   laterally overgrown GaN substrate", Shuji Nakamura et al.
EP            0 779 666      A2        6/1997             ........... H01L/33/00                   Appl. Phys. Lett. 72 (2), Jan. 12, 1988, 1998 American
EP            0 731 490      A3        3/1998             . .. ... ... H01L/21!033
                                                                                                   Institute of Physics, 3 pages.
EP            0 942 459      A1        9/1999
EP            0 961 328      A2       12/1999             ........... H01L/33/00                   "Influence of sapphire nitridation on properties of gallium
JP             4-297023               10/1992             . .. ... ... H01L/21!205                 nitride grown by metalorganic chemical vapor deposition",
JP             4-288871                8/1993             . .. ... ... H01L/21!469                 S. Keller et al. Appl. Phys. Lett. 68 (11), Mar. 11, 1996, 1996
JP             6-291366               10/1994             ........... H01L/33/00                   American Institute of Physics, 3 pages.
JP           407263408       A        10/1995             ....... H01L/21!3065                     "The effect of the Si/N treatment of a nitridated sapphire
JP              9-17975                1!1997             . .. ... ... H01L/27/108                 surface on the growth mode of GaN in low-pressure meta-
JP             9-227298                9/1997             ........... C30B/29/38                   lorganic vapor phase epitaxy", S. Haffouz et al. Applied
JP             10-22568                1!1998             ............. H01S/3/18
                                                                                                   Physics Letters, vol. 73, No. 9, Aug. 31, 1998, 3 pages.
JP           10-163525                 6/1998             ........... H01L/33/00
JP           10-312971                11/1998             . .. ... ... H01L/21!205                 "Growth of high-quality GaN by low-pressure metal--{)r-
JP           10-321913                12/1998             ........... H01L/33/00                   ganic vapour phase epitaxy (LP-MOVPE) from 3D islands
JP            11-111867                4/1999             . .. ... . H01L/21!8247                  and lateral overgroth", H. Lahreche et al. N.H Elsevier
JP           11-135832                 5/1999             ........... H01L/33/00                   Journal of Crystal Growth 205 (1999) 245-252, 8 pages.
JP           11-145057                 5/1999             ........... H01L/21!20                   "Optimization of Si/N Treatment Time of Sapphire Surface
JP           11-145516                 5/1999             ........... H01L/33/00                   and Its Effect on the MOVPE GaN Overlayers", S. Haffouz
JP           11-266004                 9/1999             ........... H01L/29/06
                                                                                                   et al. phys. stat. sol. (a) 176, 677 (1999), 5 pages.
JP           11-346032                12/1999             ............. H01S/3/18
JP           11-346035                12/1999             ............. H01S/3/18                  "Influence of in situ sapphire surface preparation and carrier
JP           11-354839                12/1999             ........... H01L/33/00                   gas on the growth mode of GaN in MOVPE" P. Venegues et
JP           11-354840                12/1999             ........... H01L/33/00                   al. N.H. Elsevier Journal of Crystal Growth 187 (1998)
JP           11-354842                12/1999             ........... H01L/33/00                   167-177, 11 pages.
JP          2000-21789                 1!2000                          H01L/21!205                 Excerpt from the Workbook of "The Tenth International
JP          2000-91252                 3/2000             . .. ... ... H01L/21!205                 Conference on Metalorganic Vapor Phase Epitaxy" Hok-
JP          2000-91253                 3/2000             . .. ... ... H01L/21!205
                                                                                                   kaido University Jun. 5-9, 2000,5 pages.
JP         2000-174344                 6/2000             ........... H01L/33/00
JP         2000-357820                12/2000             ........... H01L/33/00                   Patent Abstracts of Japan, Publication No. 07097300, Pub-
wo         W098/42030                  9/1998             ........... H01L/33/00                   lication Date Apr. 11, 1995, 1 page.
wo         W098/44569                 10/1998             ........... H01L/33/00                   Patent Abstracts of Japan, Publication No. 10178213, Pub-
                                                                                                   lication Date Jun. 30, 1998, 1 page.
                  01HER PUBLICATIONS                                                               Patent Abstracts of Japan, Publication No. 10242061, Pub-
                                                                                                   lication Date Sep. 11, 1998, 1 page.
Patent Abstract of Japanese Patent No. JP11354840, pub-                                            Patent Abstracts of Japan, Publication No. 11186174, Pub-
lished Dec. 24, 1999, 1 page.                                                                      lication Date Jul. 9, 1999, 1 page.
Patent Abstract of Japanese Patent No. JP11354842, pub-                                            Patent Abstracts of Japan, Publication No. 11274557, Pub-
lished Dec. 24, 1999, 1 page.                                                                      lication Date Oct. 8, 1999, 1 page.




                                                                                                                                                             NS00000002
  Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 4 of 11




                                                US 6,861,270 B2
                                                        Page 3



Patent Abstracts of Japan, Publication No. 2000306854,       Matthew Joseph et al., "P-Type Electrical Conduction in
Publication Date Nov. 2, 2000, 1 page.                       ZnO Thin Films by Ga and N Codoping", Jpn. J. Appl. Phys.
European Search Report dated Nov. 11, 2002, 4 pages.         vol. 38 (1999) pp. L1205-L1207.
European Search Report dated Nov. 27, 2002, 4 pages.         Kikuo Tominaga, et al., "Preparation of Conductive ZnO: Al
European Search Report dated Jan. 8, 2003, 3 pages.          Films by a Facing Target System with a Strong Magnetic
Patent Abstracts of Japan, Publication No. 11111867, Pub-    Field", Thin Solid Films 253 (1994), pp. 9-13.
lication Date Apr. 23, 1999, 1 page.                         Japanese Patent Application Ser. No. 091100294 Office
S. Sakai et al., "A New Method of Reducing Dislocation       Action dated Mar. 14, 2003.
Density in GaN Layer Grown on Sapphire Substrate by          Japanese Patent Application Ser. No. 2000-289103 Office
MOVPE", Journal of Crystal Growth 221 (2000) pp.             Action Dated Apr. 22, 2003.
334--227.                                                    Japanese Patent Application Ser. No. 2000-358412 Office
European Search Report dated Nov. 27, 2002 ( 4pages).        Action dated May 27, 2003.
Patent Abstracts of Japan, Publication No. 10242061, Pub-    U.S. Patent Appl. No. 10/139,863 Office Action dated May
lication Date Sep. 11, 1998, 1 page.                         23, 2003.
Patent Abstracts of Japan, Publication No. 11186174, Pub-
lication Date Jul. 9, 1999, 1 page.                          * cited by examiner




                                                                                                                   NS00000003
 Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 5 of 11




U.S. Patent      Mar.1,2005     Sheet 1 of 4       US 6,861,270 B2




                                                            12


                                                            10




                          Fig. 1A


                                                            18
                                                            16
                                                            12




                          FIG. 1 B




                                                                 NS00000004
 Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 6 of 11




U.S. Patent      Mar.1,2005    Sheet 2 of 4       US 6,861,270 B2




                                                       15


                                                              12


                                                             10




                          Fig. 2A

                                                             18
                                                             16




                          Fig. 28



                                                                  NS00000005
 Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 7 of 11




U.S. Patent      Mar.1,2005     Sheet 3 of 4      US 6,861,270 B2




                                                             22
                                                             20
                                                             22
                                                             20
  21
                                                             22
                                                             20




                              Fig. 3




                                                                  NS00000006
  Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 8 of 11




U.S. Patent       Mar.1,2005    Sheet 4 of 4       US 6,861,270 B2




        Eg                                        b




                         Fig. 4




                                                                 NS00000007
   Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 9 of 11




                                                     US 6,861,270 B2
                              1                                                                    2
       METHOD FOR MANUFACTURING                                    tion of the carriers are facilitated at the region where the
        GALLIUM NITRIDE COMPOUND                                   band gap is narrow, and, thus, the light emitting efficiency
    SEMICONDUCTOR AND LIGHT EMITTING                               can be increased even when such dislocations are present. It
                ELEMENT                                            is preferable that the spatial fluctuation of the band gap be
                                                                 5
                                                                   formed at a density higher than the dislocation density. For
                                                                   example, if the dislocation density is 108 -l09 /cm 2 , it is
                                                                   preferable that the spatial fluctuation be formed so that the
           BACKGROUND OF THE INVENTION
                                                                   average distance at the region where the band gap is narrow
   1. Field of the Invention                                       (light emitting point) is 1 urn or less. The period of the
   The present invention relates to a method for manufac-          spatial fluctuation of the band gap can be adjusted by
turing a gallium nitride compound semiconductor, and in 10 adjusting the density of the discretely formed composition
particular to a light emitting element with improved light         material.
emitting efficiency and a method of realizing such.                   According to another aspect of the present invention,
   2. Description of the Related Art                               there is provided a method for manufacturing a gallium
                                                                   nitride based semiconductor comprising the steps of (a)
   In recent years, AlGaN and AlGaN/GaN quantum well 15 forming, on a substrate, a base layer created by forming a
superlattices (MQW) or the like have come to be known as           discrete layer for varying diffusion length of the composition
materials for light emitting elements, particularly as mate-       materials of a gallium nitride based semiconductor; and (b)
rials for elements emitting light in the ultraviolet band.         forming the gallium nitride based semiconductor on the base
Typically, these materials are formed on a sapphire                layer. A variation in the compositional ratio is produced in
substrate, and dislocations are present due to lattice mis-
                                                                20 the gallium nitride based semiconductor through the varia-
match of an order of 108-109/cm2.                                  tion in the diffusion lengths of the composition materials, in
   At a dislocation, an electron and a hole, which are the         order to create a spatial fluctuation in the band gap.
carriers, recombine without emitting light (non-luminous              When there is a layer which varies the diffusion lengths of
recombination). Because of this, as the dislocation density        the composition materials and a gallium nitride based semi-
increases, the light emitting efficiency of a light emitting 25 conductor is formed on this layer, compositional change
element in general decreases.                                      occurs between the composition materials of the gallium
   FIG. 4 schematically shows the band gap Eg of a material        nitride based semiconductor as a result of the variations in
for a light emitting element. As shown, when there is a            the diffusion lengths. Because of the compositional change,
spatial fluctuation in the band gap of the light emitting          a spatial fluctuation is produced in the band gap. The period
element material, light emission occurs only at the locations      of the spatial fluctuation of the band gap can be adjusted by
where the band gap is narrow (gap "a" in the figure). 30 adjusting the density of the layer for changing the diffusion
Therefore, if the density of the light emitting points based on    lengths of the composition materials.
the spatial fluctuation of the band gap can be set to exceed          According to still another aspect of the present invention,
the density of dislocations in the light emitting element          there is provided a method for manufacturing a gallium
materials, it is possible to obtain a percentage of the lumi-      nitride based semiconductor comprising the steps of (a)
nous recombination occurring at the points where the band 35 forming, on a substrate, a base layer having a lattice mis-
gap is narrow which is higher than the percentage of the           match; and (b) forming the gallium nitride based semicon-
non-luminous recombination of an electron and a hole at the        ductor on the base layer. A spatial fluctuation is created in the
dislocations (gap "b" in the figure), and, therefore, degra-       band gap of the gallium nitride based semiconductor by the
dation in the light emitting efficiency can be inhibited.          lattice mismatch.
                                                                40    When there is a lattice mismatch, the thickness of the
              SUMMARY OF THE INVENTION
                                                                   gallium nitride based semiconductor layer at the region
   One object of the present invention is to improve char-         where the lattice mismatch is present differs (namely, the
acteristics of a gallium nitride based semiconductor, such as,     thickness is narrower) from the thickness in the other
for example, light emitting efficiency, even when disloca-         regions. Due to this variation in the layer thickness, a spatial
tions are present in the semiconductor.                         45 fluctuation of the band gap is produced. When the gallium
   In order to achieve this and other objects, there is            nitride based semiconductor has a superlattice structure, the
provided, according to one aspect of the present invention,        spatial fluctuation of the band gap becomes pronounced.
a method for manufacturing a gallium nitride based                    According to yet another aspect of the present invention,
semiconductor, comprising the steps of (a) forming a first         there is provided a light emitting element using a gallium
gallium nitride based semiconductor on a substrate; (b) 50 nitride based semiconductor. The light emitting element
forming of a composition material of the first gallium nitride     comprises a substrate; a first gallium nitride based semicon-
based semiconductor a discrete area on the first gallium           ductor layer formed on the substrate; a composition material
nitride based semiconductor; and (c) forming a second              of the first gallium nitride based semiconductor formed as a
gallium nitride based semiconductor on the first gallium           discrete area on the first gallium nitride based semiconductor
nitride based semiconductor onto which the composition             layer; and a second gallium nitride based semiconductor
                                                                55
material is formed. A spatial fluctuation is created in the        layer having a compositional ratio variation and formed on
band gap by producing a change in compositional ratio in the       the first gallium nitride based semiconductor layer on which
second gallium nitride based semiconductor by the compo-           the composition material is formed.
sition material.                                                      According to another aspect of the present invention,
   When the composition material is present, the solid phase       there is provided a light emitting element comprising a
composition of the composition material is increased in a 60 substrate; a base layer formed on the substrate and created
gallium nitride based semiconductor when it is formed on           by forming a discrete layer for varying the diffusion lengths
the composition material. Because of this, the compositional       of the composition materials of the gallium nitride based
ratio in the region where the composition material is present      semiconductor; and a gallium nitride based semiconductor
differs from that in the region where the composition mate-        layer having compositional ratio variation formed on the
rial is not present. Due to the difference in the compositional 65 base layer.
ratio, a spatial fluctuation is produced in the band gap. By          According to another aspect of the present invention, a
forming the spatial fluctuation in the band gap, recombina-        light emitting element comprises a substrate; a base layer




                                                                                                                               NS00000008
 Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 10 of 11




                                                     US 6,861,270 B2
                              3                                                                    4
formed on the substrate and having a lattice mismatch; and            In the above example of the first embodiment, Ga is used
a gallium nitride based semiconductor layer formed on the          as the material for the droplets 14, but the first embodiment
base layer and having a spatial fluctuation in the band gap.       is not limited to such a structure, and either Al or Ga, which
   The present invention should become more apparent by            are both composition materials of the AlGaN, can be used.
referring to the following detailed description of the embodi- 5 For example, droplets of Al can be formed by flowing
ments.                                                             trimethyl aluminum onto n-AlGaN 12 in place of the trim-
                                                                   ethyl gallium.
       BRIEF DESCRIPTION OF THE DRAWINGS                              FIGS. 2A and 2B show a method for manufacturing a
                                                                   gallium nitride based semiconductor according to a second
   FIGS. lA, lB, and lC are explanatory diagrams showing           embodiment. In the second embodiment, a light emitting
a method for manufacturing a gallium nitride based semi- 10 element having a three-layer double hetero structure of
conductor according to a first embodiment of the present           AlGaN is manufactured, similar to FIGS. lA and lB.
invention.                                                            First, as shown in FIG. 2A, ann type AlYGa 1 _YN layer 12
   FIGS. 2A and 2B are explanatory diagrams showing a              is grown on a substrate 10 at a temperature of 1050° C., and
method for manufacturing a gallium nitride based semicon-          a discrete SiN layer 15 is formed on the surface of then type
ductor according to a second embodiment of the present 15 AlYGa 1 _YN layer 12. In order to form a discrete SiN layer 15,
invention.                                                         the SiN layer can be formed first on the entire surface and
   FIGS. 3A and 3B are explanatory diagrams showing a              then a portion of the SiN layer can be removed, or by
method for manufacturing a gallium nitride based semicon-          adjusting the amount of flow of silane gas and ammonia gas,
ductor according to a third embodiment of the present              which are material gases for SiN. The region where the SiN
invention.                                                      20 layer 15 is formed becomes a mask section and the region
   FIG. 4 is an explanatory diagram illustrating spatial           where the SiN layer 15 is not formed becomes a window
fluctuation in a band gap.                                         section.
                                                                      Next, as shown in FIG. 2B, a undoped AlGaN layer 16 is
              DESCRIPTION OF PREFERRED                             grown on the n type AlYGa 1 _YN layer 12 onto which the SiN
                       EMBODIMENTS                              25 layer 15 is formed. Here, the growth begins at the window
                                                                   section where the SiN layer 15 is not formed and progresses
   Preferred embodiments of the present invention will now         onto the SiN layer 15. When the undoped AlGaN layer 16 is
be described referring to the drawings.                            grown on the SiN layer 15, the compositions of Al and Ga
   FIGS. lA and lB show a method for manufacturing a               within the undoped AlxGa 1 _xN layer 16 differ between the
gallium nitride based semiconductor according to a first           window and mask sections because the diffusion lengths of
                                                                30
embodiment of the present invention. In the first                  the Ga atom and Al atom on SiN are different. More
embodiment, a light emitting element having a three-layer          specifically, because Al is absorbed by solids and does not
double hetero structure of n type AlYGa 1 _YN/undoped              migrate in SiN as much as does Ga, and, the Al composition
AlxGa 1 _xNip type AlYGa 1 _YN is manufactured.                    at the window section is relatively small. As the Al compo-
   First, as shown in FIG. lA, ann type AlYGa1 _YN layer 12        sition decreases, the band gap becomes narrower (smaller),
                                                                35
is grown on a substrate 10 such as, for example, sapphire at       with a result that a spatial fluctuation is generated in the band
a temperature of 1050° C. Then, trimethyl gallium and              gap of the undoped AlxGa1 _xN layer 16. After the undoped
nitrogen gas are supplied to the substrate for few seconds at      AlxGa 1 _xN layer 16 in which a spatial fluctuation is formed
a temperature of 800-1050° C., to thereby form on the n            in the band gap is grown, a p type AlYGa1 _YN layer 18 is
type AlYGa 1 _YN layer 12 using MOCVD discrete gallium             grown, to obtain a double hetero structure.
droplets 14 having a diameter of approximately 10-500 nm. 40          With the second embodiment, as with the first
   Then, as shown in FIG. lB, an undoped AlxGa 1 _~ layer          embodiment, a spatial fluctuation in the band gap can easily
16 is grown at a temperature of 1050° C. on the n type             be created with a density greater than or equal to the
AlYGa 1 _YN layer 12 onto which the Ga droplets (ormicro-          dislocation density, and, thus, the light emitting efficiency
blocks of gallium) 14 are formed. Here, in the regions where       can be improved.
Ga droplets are present, the solid phase composition of 45            FIG. 3 shows a method for manufacturing a gallium
gallium within the undoped AlxGa 1 _xN layer 16 becomes            nitride based semiconductor according to a third embodi-
high, and thus, a spatial fluctuation is formed in the band gap    ment of the present invention. In the third embodiment, a
of the undoped AlxGa 1 _xN layer 16. In FIG. lB, this phe-         light emitting element is manufactured having a AlGaN/
nomenon of compositional variation within the undoped              GaN quantum well superlattice structure.
AlxGa 1 _xN layer 16 due to the gallium droplets 14 is sche- 50       An AlGaN layer 20 is formed on a substrate (not shown)
matically shown by different hatchings. The undoped                and then a GaN layer 22 is formed. These layers are formed
AlxGa 1 _xN layer 16 can have, for example, a thickness of         in a similar manner in a repetition of n pitches (n can be set,
0.05 ,urn. Such compositional variation produces a spatial         for example, as 20) to obtain a superlattice structure. The
fluctuation in the band gap, that is, widening and narrowing       thickness of each layer can be set at 1-100 nm, for example,
:h~~~ ~::~p~~f;l :~;u~~~o~~~ :r~~~~~~~-t~e l~~~r g~~ ~~
                                   0                               5 nm. When forming the GaN layer 22 on the AlGaN layer
                                                                55
                                                                   20, a discrete layer (lattice mismatch layer) 21 of a material
grown, a p type AlYGa 1 _YN layer 18 is grown at a temperature     having relatively high lattice mismatch, more specifically,
of 1050° C. to produce a double hetero structure. These            AlN, InN, AlinGaN, Si, MgN, or the like is formed, and the
growth of semiconductor layers can be performed by mount-          GaN layer 22 is formed on the AlGaN layer 20 onto which
ing the substrate on a susceptor of a reaction tube and            this layer 21 is formed. Each of the layers including the layer
sequentially introducing the material gas into the reaction 60 21 can be formed by MOCVD,as with the above two
tube while heating the substrate 10 with a heater.                 embodiments. When there is a substance having a large
   The present inventors have confirmed that when a voltage        lattice mismatch at the interface of a superlattice, minute
is applied to a double hetero type light emitting element          unevenness is generated on the surface. Because the thick-
obtained as described above so that light is emitted, the          ness of the GaN layer 22 in the portion of the unevenness
illumination intensity is approximately 10 times the illumi- 65 differs from that of the other portions, the thickness of the
nation intensity for a structure grown without forming the         layer becomes non-uniform. Due to this non-uniformity, the
Ga droplets 14.                                                    quantum level based on the quantum effect spatially varies




                                                                                                                               NS00000009
 Case 5:17-cv-02952-EJD Document 183-3 Filed 12/11/18 Page 11 of 11




                                                     US 6,861,270 B2
                              5                                                                      6
and the band gap is spatially fluctuated. By forming the layer           5. A method for manufacturing a gallium nitride based
21 with a density sufficient to set the density of the spatial         semiconductor comprising the steps of:
fluctuation of the band gap to greater than or equal to the               (a) forming, on a substrate, a base layer having a lattice
dislocation density, the light emitting efficiency can be                    mismatch layer formed on less than a total area of a
improved.                                                         5          surface of the base layer; and
   The present inventors have confirmed that when a voltage               (b) forming the gallium nitride based semiconductor on
is applied to a light emitting element having a superlattice                 the base layer; wherein
structure as shown in FIG. 3 (using AlN as the layer 21), a               a spatial fluctuation is created in the band gap of the
light emission intensity of 10 times that produced when the                  gallium nitride based semiconductor by the lattice
layer 21 is not formed can be achieved.                           10         mismatch, and the gallium nitride based semiconductor
   While illustrative embodiments of the present invention                   is a light emitting layer.
have been described, the present invention is not limited to              6. A method according to claim 5, wherein the lattice
these embodiments, and various modifications can be made               mismatch is formed by discretely forming at least one of
within the scope of the invention. For example, in FIGS. 2A            AlN, InN, AlinGaN, Si, AlGaN, and MgN.
and 2B, a material other than SiN, for example, Si0 2 , can be    15      7. A method according to claim 5, wherein the gallium
used as the layer for varying the diffusion lengths for the            nitride based semiconductor has a superlattice structure of
composition materials of AlGaN.                                        AlGaN and GaN.
   Also, although FIG. 3 shows a lattice mismatch layer 21                8. A light emitting element comprising a gallium nitride
formed on the AlGaN layer 20, it is also possible to form the          based semiconductor, the light emitting element comprising:
lattice mismatch layer 21 on the GaN layer 22 and form a          20      a substrate;
spatial fluctuation in the band gap of the AlGaN layer 20.                a first gallium nitride based semiconductor layer formed
   Furthermore, although FIG. 3 shows an example employ-                     on the substrate, the first gallium nitride based semi-
ing an AlGaN/GaN MQW structure, the MQW can be                               conductor layer having a first surface;
constructed from other materials. For example, the MQW                    a composition material of the first gallium nitride based
structure may be preferably formed from AlGaN/AlN/GaN.            25         semiconductor formed on less than a total area of the
In such a case, the lattice mismatch layer 21 can be formed                  first surface; and
at the interface between AlGaN and AlN and the interface                  a second gallium nitride based semiconductor layer hav-
between AlN and GaN.                                                         ing a varied compositional ratio and formed on the first
   What is claimed is:                                                       gallium nitride based semiconductor layer onto which
   1. A method for manufacturing a gallium nitride based                     the composition material is formed, and the second
                                                                  30
semiconductor, comprising the steps of:                                      gallium nitride based semiconductor is a light emitting
   (a) forming a first gallium nitride based semiconductor on                layer.
      a substrate, the first gallium nitride based semiconduc-            9. A light emitting element according to claim 8, wherein
      tor having a first surface;                                      the first gallium nitride based semiconductor and the second
   (b) forming on less than a total area of the first surface a        gallium nitride based semiconductor are AlGaN; and the
                                                                  35
      composition material of the first gallium nitride based          composition is one selected from Ga and Al.
      semiconductor; and                                                  10. A light emitting element comprising a gallium nitride
   (c) forming a second gallium nitride based semiconductor            based semiconductor, the light emitting element comprising:
      on the first gallium nitride based semiconductor on                 a substrate;
      which the composition material is formed; wherein a                 a base layer formed on the substrate and constructed by
                                                                  40
      spatial fluctuation is created in the band gap by varia-               forming a layer on less than a total area of a surface of
      tion in the compositional ratio in the second gallium                  the base layer for varying the diffusion lengths of the
      nitride based semiconductor created by the composi-                    composition materials of the gallium nitride based
      tion material, and the second gallium nitride based                    semiconductor; and
      semiconductor is a light emitting layer.                            gallium nitride based semiconductor layer having a varied
   2. A method according to claim 1, wherein the first            45         compositional ratio and formed on the base layer, and
gallium nitride based semiconductor and the second gallium                   the gallium nitride based semiconductor is a light
nitride based semiconductor are AlGaN; and the composi-                      emitting layer.
tion material is one selected from Ga and Al.                             11. A light emitting element according to claim 10,
   3. A method for manufacturing a gallium nitride based               wherein the layer for changing the diffusion length of the
semiconductor, comprising the steps of:                           50   composition materials is SiN and the gallium nitride based
   (a) forming a base layer on a substrate, the base layer             semiconductor is AlGaN.
      constructed by forming a layer on less than a total area            12. A light emitting element using a gallium nitride based
      of a surface of the base layer for varying the diffusion         semiconductor, the light emitting element comprising:
      lengths of composition materials of a gallium nitride               a substrate;
      based semiconductor; and                                    55      a base layer formed on the substrate and having a lattice
   (b) forming the gallium nitride based semiconductor on                    mismatch formed on less than a total area of a surface
      the base layer; wherein                                                of the base layer; and
   a spatial fluctuation is created in the band gap by creating           a gallium nitride based semiconductor layer formed on the
      a variation in the compositional ratio in the gallium                  base layer and having a spatial fluctuation in the band
      nitride based semiconductor by varying the diffusion        60         gap, and the gallium nitride based semiconductor is a
      lengths of the composition materials, and the gallium                  light emitting layer.
      nitride based semiconductor is a light emitting layer.              13. A light emitting element according to claim 12,
   4. A method according to claim 3, wherein the gallium               wherein the gallium nitride based semiconductor layer has a
nitride based semiconductor is AlGaN and the layer for                 superlattice structure.
varying the diffusion lengths of the composition materials is
formed from SiN.                                                                              * * * * *




                                                                                                                                 NS00000010
